Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed March 02, 2021. As filed, Claims 1-4 are pending are pending of which claim 1 is amended. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-4 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement is withdrawn per claim amendment to delete “organic group” in the definition of R1. 
2.The rejection of claims 1-4 under 35 U.S.C. § 112 second paragraph is withdrawn per claim amendment. 
3.The rejection of claims 1-3 under 35 U.S.C. § 103 over US 2003/0119670, by Araki  et al. Mar. Jun. 26, 2003 and further in view of Rodríguez-Spong et al. Adv. Drug Delivery Rev. 56 (2004)  is withdrawn per claim amendment. 
4.The rejection of claims 1-4 under 35 U.S.C. § 103 over US 2003/0119670, by Araki  et al. Mar. Jun. 26, 2003 and Rodríguez-Spong et al. Adv. Drug Delivery Rev. 56 (2004) and further in view of Ogawa et al. Rapid Commun. Mass Spectrom. 2013, 27, 2453–2460 is withdrawn per claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002103340, 27 December 2002, by Dayan  (cited in PTO-892 attached herewith) and Adv. Drug Delivery Rev. 56 (2004) 241-274 (cited in PTO-892 mailed 12/21/2020).

The ‘340  publication  teach the synthesis of  semicarbazide compound IV on example 7,  Scheme page 29, reaction conducted in dichloromethane and teach recrystallization from methanol/ether:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The semicarbazide IV disclosed by the cited reference  corresponds to semicarbazide of claimed formula wherein R1 is a phenyl group which is substituted (instant claims 1 and 3); R2 is C4 alkyl group (instant claim 1). 
The difference between the method taught by the ‘340 publication and that of instantly claimed is that the prior art while teaching halogenated solvents for reaction and chromatography, the recrystallization of semicarbazide in conducted  using methanol/ether as solvent for recrystallization while instant claim requires solvent containing a halogenated solvent.
However, the article by  Rodríguez-Spong discloses on page 264 that high-throughput methods of crystal growth and analysis were known in the art before the effective filing date of the claimed invention which enabled skilled workers to test thousands of crystallization conditions using robotic liquid handling and automated screening through optical image analysis and Raman microscopy  (rationale support by The Board of Patent Appeals and Interferences  decision ex parte Cai reversing examiner enablement rejection on how to make a polymorph).
Therefore, the evidence of record shows that high-throughput methods of crystal
growth and analysis were known in the art, and that thousands of different crystallization conditions can be tested via automated, and therefore, a routine experimentation. 
The preparation of semicarbazides by recrystallization from a solvent and  high-throughput methods to screen the appropriate crystallization conditions was known in the art before the effective filing date of the claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the synthesis of semicarbazide taught by the ‘340 publication  and to modify  the crystallization solvent systems, because it involves the preparation of the same semicarbazide compounds  under similar process steps which require recrystallization of semicarbazide from solvent wherein halogenated solvent is suitable for synthesis and purification of semicarbazide, with reasonable expectation of success.  
The optimization of a known process is routine in chemical art, and process taught in the instant application fails to set forth and patentable inventive step.
Given the disclosure in the prior art, and that the art recognized optimization of the crystallization process including solvent selection during crystallization for enhanced purity of the crystalline product, solvent mixtures, etc., the instant claims are considered to be prima facie obvious.
An improvement in the art would have been obvious if "it is likely the product not of innovation but of ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: " ... "it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Only if the "results of optimizing a variable" are "unexpectedly good" can a patent be obtained for the claimed critical range. 
When the prior art is considered as a whole, the optimization of such a step (e.g. solvent for recrystallization) is suggested by the prior art and is routinely performed by those of ordinary skill in the art. Such optimization, as the prior case law establishes, is frequently held obvious. One of ordinary skill in the art would be motivated to optimize the recrystallization process identified by the prior art references to increase yield and purity of the product. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to optimize such parameters of the crystallization process by routine experimentation.
In conclusion, the claimed method of producing semicarbazide by recrystallizing from solvent containing halogenated solvent as instantly claimed is obvious in light of the prior art unless applicant can show and unexpected property or that the solid physical state dramatically change the utility of the compound obtained by instant crystallization process at a specific solvent system during re-crystallization.
Thus, the instant claims are prima facie obvious over the teachings of the prior art.
2.Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002103340, 27 December 2002, by Dayan  (cited in PTO-892 attached herewith) and Rodríguez-Spong et al. Adv. Drug Delivery Rev. 56 (2004) 241-274 (cited in PTO-892 mailed 12/21/2020) as applied to claims 1-3 above and further in view of Ogawa et al. Rapid Commun. Mass Spectrom. 2013, 27, 2453–2460 (cited in PTO-892 mailed 12/21/2020). 
 The combined teaching of the ‘340 publication and Rodríguez-Spong regarding claims 1-3 are outlined above.
 The ‘340 publication does not teach synthesis of semicarbazide by reacting acid azide with carbazinic acid as recited in instant claim 4.
However, the article by  Ogawa teaches alternative synthesis of semicarbazide compound IV having a phenyl substituent wherein azide II which corresponds to claimed formula 2  is converted to semicarbazide via ethyl carbazate which corresponds to the claimed formula 3 (experimental on page 2454).
In conclusion, one skilled in the art would have found the claimed process of preparation semicarbazide by via acid azide and carbazinic acid ester prima facie obvious because the prior art specifically teach methodology for synthesis of semicarbazide as required by instant claims. The process taught in the instant application fails to set forth and patentable inventive step.  The optimization of a known process has been herein shown to be prima facie obvious because the specification fails to produce evidence of unexpected results, a long-felt industrial need, or other secondary considerations to overcome the lack of an inventive step.  As such, one skilled in the art would thus be motivated to modify the process for synthesis of semicarbazide as taught by the ‘340 publication by utilizing the route azide/carbazinic acid ester  described by Ogawa  and to arrive at the instant claimed process with the expectation of success in order to produce semicarbazide compound.  "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 .
Therefore absent a showing of unexpected results, the instant invention would have been obvious.

3.Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Deindoerfer  Journal of Materials Chemistry (2006), 16(4), 351-358 (cited in PTO-892 attached herewith) and further in view of Rodríguez-Spong et al. Adv. Drug Delivery Rev. 56 (2004) 241-274 (cited in PTO-892 mailed 12/21/2020).

The article by  Deindoerfer  teach synthesis of  alkyl semicarbazide compounds 1-9 on page 356  and discuss crystal structure of semicarbazide 2 on Table 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The semicarbazide 1-9 of prior art corresponds to semicarbazide of claimed formula wherein R1 is an alkyl group; R2 is C2 alkyl group (instant claim 1). Shown below are the compounds of prior art as displayed in the file registry data base:
RN   274250-92-9  CAPLUS      
CN   Hydrazinecarboxylic acid, 2-[(octylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)
  

    PNG
    media_image4.png
    146
    535
    media_image4.png
    Greyscale

RN   878540-39-7  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(hexylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image5.png
    146
    470
    media_image5.png
    Greyscale

RN   878540-40-0  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(nonylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image6.png
    146
    568
    media_image6.png
    Greyscale

RN   878540-41-1  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(decylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image7.png
    146
    600
    media_image7.png
    Greyscale

RN   878540-42-2  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(undecylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image8.png
    146
    633
    media_image8.png
    Greyscale

RN   878540-43-3  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(dodecylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image9.png
    146
    665
    media_image9.png
    Greyscale

RN   878540-44-4  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(tetradecylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image10.png
    146
    730
    media_image10.png
    Greyscale

RN   878540-45-5  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(hexadecylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image11.png
    146
    795
    media_image11.png
    Greyscale

RN   878540-46-6  CAPLUS
CN   Hydrazinecarboxylic acid, 2-[(octadecylamino)carbonyl]-, ethyl ester  (CA
     INDEX NAME)

    PNG
    media_image12.png
    146
    860
    media_image12.png
    Greyscale


The difference between that taught by Deindoerfer and that instantly claimed is that the prior art is teaching examples of recrystallization of semicarbazide from toluene as solvent for recrystallization while instant claim requires solvent containing a halogenated solvent.
However, the article by  Rodríguez-Spong discloses on page 264 that high-throughput methods of crystal growth and analysis were known in the art before the effective filing date of the claimed invention which enabled skilled workers to test thousands of crystallization conditions using robotic liquid handling and automated screening through optical image analysis and Raman microscopy  (rationale support by The Board of Patent Appeals and Interferences  decision ex parte Cai reversing examiner enablement rejection on how to make a polymorph).
Therefore, the evidence of record shows that high-throughput methods of crystal
growth and analysis were known in the art, and that thousands of different crystallization conditions can be tested via automated, and therefore, a routine experimentation. 
The preparation of semicarbazides by recrystallization from a solvent  and  high-throughput methods to screen the appropriate crystallization conditions was known in the art before the effective filing date of the claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the process of making semicarbazide disclosed by Deindoerfer  and to adjust the crystallization parameters such as solvent systems, because it involves the preparation of the same semicarbazide compounds  under similar process steps with reasonable expectation of success.  
The optimization of a known process is routine in chemical art, and process taught in the instant application fails to set forth and patentable inventive step.
Given the disclosure in the prior art, and that the art recognized optimization of the crystallization process including solvent selection during crystallization for enhanced purity of the crystalline product, solvent mixtures, etc., the instant claims are considered to be prima facie obvious.
Therefore, the claimed method of producing semicarbazide by recrystallizing from solvent containing halogenated solvent as instantly claimed is obvious in light of the prior art unless applicant can show and unexpected property or that the solid physical state dramatically change the utility of the compound obtained by instant crystallization process at a specific solvent system during re-crystallization.
Claim Rejections - 35 USC § 112 (Written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites method of producing a semicarbazide wherein compound formula (1) is recrystallized in a solvent containing halogenated hydrocarbons
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 ; the compounds of formula (1) are defined by variables R1 “an alkyl or phenyl group which may be substituted”; R2 C1-20 alkyl group.
The present claims encompass an untenable amount of permutations based on the variability of the claimed genus. For example, the number of permutations embraced by the claims may be roughly estimated by cumulatively multiplying the number of possibilities for each variable. (#possibilities R1) × (#possibilities R2) = Total # compounds.
The number of possibilities for R1 appears to be extensive, since the specification fails to explicitly define " an alkyl or phenyl group which may be substituted " As a point of reference, instant specification defines on page 8 a limited scope of what a variable R1 may be, and this scope includes countless of compounds.
By contrast, the nature and scope of the invention described in the Specification limited to preparation of compounds of examples 1-5 Table 2 page 23 Synthesis of 1-ethoxycarbonyl-4-(4'dimethylaminophenyl) semicarbazide by reaction 4-
dimethylaminobenzoyl azide with ethyl carbazinate followed  by recrystallization from dichloromethane  (example  on page 20); 1-ethoxycarbonyl-4-(4'dimethylaminophenyl) semicarbazide on page 25; Synthesis of 1-ethoxycarbonyl-4-phenylsemicarbazide page 26; -ethoxycarbonyl-4-butylsemicarbazide page 27.
The specification does not show any other examples of compounds of formula (I)  as claimed wherein variable R1 and R2 are as defined.  	Applicant has not described the claimed genus of compounds of formula (1)  obtainable by claimed method in a manner that would indicate they were in possession of the full scope of this genus. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed compound of formula (1) encompasses any semicarbazide tailored with  any an alkyl or phenyl group which may be substituted as R1 and C1-20 alkyl as R2. These shared structural features fail to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (1). Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed compounds of formula (1).

Conclusion
Claims 1-4 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622